Citation Nr: 0821401	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971, to include a period of distinguished service in 
Vietnam, resulting in the award of the Combat Infantryman 
Badge.  He died in April 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran served in Vietnam from November 1969 to 
November 1970 and is therefore presumed to have been exposed 
to herbicides.

2.  There is an approximate balance between the positive and 
negative evidence as to whether the veteran's adenocarcinoma 
of the lung was the primary cancer site.


CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, the cause of 
the veteran's death, adenocarcinoma of the lung, was incurred 
in his active duty service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 
3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the appellant under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2007).  As will be discussed below, the 
Board finds that service connection for the veteran's cause 
of death is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  

The appellant contends that the cancer from which the veteran 
died included lung cancer, which warrants presumptive service 
connection based on his service in Vietnam.  The April 2005 
death certificate, and accompanying death summary from his 
treating primary care physician, indicate that the cause of 
death was "metastatic adenocarcinoma (unknown primary)."  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. 
§ 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Particularly, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
This veteran had confirmed service in Vietnam from November 
1969 to November 1970.  Therefore, it is presumed that he was 
exposed to herbicides. 

For veterans exposed to an herbicide agent during active 
military service, respiratory cancers, including cancer of 
the lung, shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A 
presumptive cancer, however, that develops as a result of a 
metastasizing non-presumptive cancer may not be service-
connected under 38 U.S.C.A. § 1116(a).  See Darby v. Brown, 
10 Vet. App. 243 (1997); see also, 38 U.S.C.A. § 1113(a) 
(West 2002); VAOPGCPREC 18-97 (May 2, 1997).  

The central issue in this case is primary type of cancer from 
which the veteran died.  A review of the record shows that in 
January 2005, the veteran presented with a several week 
history of fatigue, chills, and night sweats.  Laboratory 
results dated in February 2005 revealed malignant cells in 
the liver, which were later noted to be metastatic 
adenocarcinoma.  A March 3, 2005 discharge summary written by 
the veteran's primary physician also noted the presence of 
several small, malignant nodular areas in the lung, which 
were thought to be consistent with metastasis.  The primary 
source cancer was considered unknown.

Although the veteran was discharged from the hospital that 
day, he developed significant complications and was 
readmitted on March 5, 2005.  An oncologist consultation on 
admission indicated that the veteran had widely metastatic 
adenocarcinoma, and noted that "probably lung is obvious 
primary."  After further reviewing the veteran's history and 
present state, the impression noted was "metastatic 
adenocarcinoma likely lung primary."

Thus, on this evidence, there are two opinions formed by 
experts on the veteran's treatment as to whether the lung 
cancer was primary or metastatic.  The veteran's primary care 
physician determined that the primary cancer was unknown, 
while the oncologist found that the lung cancer was likely 
the primary source.  There is nothing of record to suggest 
one opinion is more medically sound than the other.  As such, 
these two prevailing opinions, which were rendered on the 
basis of the veteran's acute care for his very quickly 
progressing adenocarcinoma, are sufficient to place the 
evidence in equipoise as to whether the veteran's primary 
(non-metastaticized) cancer was lung cancer.  Under the 
circumstances, where there is an approximate balance between 
the positive and negative evidence, the benefit of the doubt 
is given to the appellant.  38 C.F.R. § 3.102 (2007).   As it 
is at least as likely as not that the primary cancer was lung 
cancer, and because lung cancer is subject to presumptive 
service connection based on the veteran's Vietnam service, 
service connection for the cause of the veteran's death is 
warranted. 






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death, adenocarcinoma of the lung, is granted. 



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


